Citation Nr: 1329327	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-39 285	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
40 percent for Scheuermann's disease, Schmorl's nodes, and 
degenerative disc/joint disease of the thoracic spine 
(thoracic spine disability).

2. Entitlement to total disability rating based on 
individual unemployability (TDIU) prior to May 5, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 
1972.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In October 2010, the Veteran testified before the 
undersigned Veterans Law Judge during a videoconference 
hearing. A transcript of the proceeding has been associated 
with the claims file.

The Board remanded this matter in May 2011 for additional 
development, which has been substantially completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, 
through his authorized representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2012).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appellant, through his 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


